Title: From Benjamin Stoddert to Commanders of Armed Vessels, 10 July 1798
From: Stoddert, Benjamin,Adams, John
To: Commanders of Armed Vessels



10 July 1798

Instructions to Commanders of Armed Vessels belonging to the United States:—
Given at Philadelphia, The tenth day of July, in the year of our Lord, one thousand, seven hundred and ninety eight, and in the twenty third year of our Independence.—
In pursuance of the Acts of Congress passed the 28th day of May, the 28th. day of June, & the 9th day of July;—
You are hereby authorized instructed, and directed to subdue, Seize, and take any armed French Vessel or Vessels failing under Authority or pretence of Authority from the French Republic, which shall be found within the Jurisdictional Limits of the United States, or elsewhere on the high seas; and such captured Vessel, with her apparel, Guns, & Appurtenances, and the Goods and Effects which shall be found on board of the same, together with all French persons and others, who shall be found Acting on board, to bring within some Port of the United States; and also retake any Vessels, Goods & Effects of the United States, or persons resident thereon, which may have been captured by any French Vessel; In order that proceedings may be had concerning such Capture or recapture, in due form of Law, and as to right shall appertain.—
By Command

Ben Stoddert